                    Case 18-33961     Doc 30      Filed 03/05/19 Entered 03/05/19 11:23:06            Desc Main
                                                    Document     Page 1 of 2


                                               United States Bankruptcy Court
                                                 Northern District of Illinois
                                                         Eastern



                IN RE:                                               Case No. 18-33961
                         Adetutu C Marinho




                                      Debtor(s)


                       In accordance with Federal Rule of Bankruptcy Procedure 3004, you are notified that the
                    Debtor has submitted a Proof of Claim for you in the amount of  20507.00 , Claim# 8       .


                                                            Claimant

                                                     Name            Cornerstone/American Education Services
                                                     Address         Attn: Bankruptcy
                                                     City, State Zip Po Box 2461
                                                                     Harrisburg, PA 17105




                      March 05, 2019
                Date: @@@@@@@@@@@@@@@@@@


                                                                             Jeffrey P. Allsteadt, Clerk




                                                                          Rosario Ruiz
                                                                          ___________________________
                                                                          Deputy Clerk




8SGDWHG62
  Case 18-33961         Doc 30      Filed 03/05/19 Entered 03/05/19 11:23:06        Desc Main
                                      Document     Page 2 of 2


                                 United States Bankruptcy Court
                                   Northern District of Illinois
                                          Eastern

IN RE:                                                Case No. 18-33961
Adetutu C Marinho

                        Debtor(s)


                                        Certificate of Mailing

The undersigned deputy clerk of the United States Bankruptcy Court for this district hereby
certifies that a copy of the attached document was mailed on the date entered below to the parties
listed.


Creditor Name & Address:
Cornerstone/American Education
Services
Attn: Bankruptcy
Po Box 2461
Harrisburg PA 17105
Debtor Name & Address:
Adetutu C Marinho
365 Elk Blvd
Des Plaines, IL 60016




The following parties received electronic notification
Attorney for Debtor Name:
Attorney for Debtor Name
David H:Cutler
                             &
AddressName:
Trustee
Trustee
MarilynName & Address:
        O Marshall
Date:


Date:    March 05, 2019                                    Rosario Ruiz
                                                           _____________________________
                                                                 'HSXW\&OHUN
